

116 S1935 IS: Family Coverage Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1935IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Brown (for himself, Ms. Cortez Masto, Mr. Casey, Ms. Smith, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Coons, Mr. Heinrich, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Merkley, Mr. Reed, Ms. Rosen, Mr. Sanders, Mrs. Shaheen, Ms. Stabenow, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that working families have access to
			 affordable health insurance coverage.
	
 1.Short titleThis Act may be cited as the Family Coverage Act. 2.Sense of CongressNotwithstanding the amendments made by section 3, it is the sense of Congress that the Secretary of Health and Human Services and the Secretary of the Treasury, within their respective jurisdictions, have the administrative authority necessary to apply the affordability provision in section 36B of the Internal Revenue Code of 1986 in such a manner as to expand access to affordable health insurance coverage for working families without further legislation.
		3.Clarification regarding determination of affordability of employer-sponsored minimum essential
			 coverage
 (a)In generalClause (i) of section 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(i)Coverage must be affordable
 (I)In generalExcept as provided in clause (iii), an individual shall not be treated as eligible for minimum essential coverage if such coverage consists of an eligible employer-sponsored plan (as defined in section 5000A(f)(2)) and the required contribution with respect to the plan exceeds 9.86 percent of the applicable taxpayer's household income.
 (II)Required contribution with respect to employeeIn the case of the employee eligible to enroll in the plan, the required contribution for purposes of subclause (I) is the employee's required contribution (within the meaning of section 5000A(e)(1)(B)(i)) with respect to the plan.
 (III)Required contribution with respect to family membersIn the case of an individual who is eligible to enroll in the plan by reason of a relationship the individual bears to the employee, the required contribution for purposes of subclause (I) is the employee's required contribution (within the meaning of section 5000A(e)(1)(B)(i), determined by substituting family for self-only) with respect to the plan..
			(b)Conforming amendments
 (1)Clause (ii) of section 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended by adding at the end the following: This clause shall also apply to an individual who is eligible to enroll in the plan by reason of a relationship the individual bears to the employee..
 (2)Clause (iii) of section 36B(c)(2)(C) of such Code is amended by striking the last sentence of clause (i) and inserting clause (i)(III). (3)Clause (iv) of section 36B(c)(2)(C) of such Code is amended by striking clause (i)(II) and inserting clause (i)(I).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.